

 SJ 29 ENR: Providing for the appointment of Risa Lavizzo-Mourey as a citizen regent of the Board of Regents of the Smithsonian Institution.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Thirteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and
			 fourteenS. J. RES. 29IN THE SENATE OF THE UNITED STATESJOINT RESOLUTIONProviding for the appointment of Risa Lavizzo-Mourey as a citizen regent of the Board of Regents of
			 the Smithsonian Institution.That, in accordance with section 5581 of the Revised Statutes of the United States (20 U.S.C. 43),
			 the vacancy on the Board of Regents of the Smithsonian Institution, in the
			 class other than Members of Congress, occurring by reason of the
			 expiration of the term of Patricia Q. Stonesifer of Washington, DC, on
			 December 21, 2013, is filled by the appointment of Risa Lavizzo-Mourey of
			 Pennsylvania.	The appointment is for a term of 6 years, beginning on the
			 later of December 22, 2013, or the date of enactment of this joint
			 resolution.Speaker of the House of RepresentativesVice President of the United States and President of the Senate